DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to the amendment filed 02/23/2022. Claims 1-10 and 12-21 are pending. Claims 6-10 and 16-19 are objected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-15, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (US2019/0174444).
Regarding claim 1, LI discloses a device-to-device communication method (V2X communication method), comprising: 
receiving, by a terminal device, conflagration information from a network device (UE receives first synchronization source configuration information [Fig. 2; step 201]), wherein the configuration information indicates a correspondence between at least one first Type carrier system and at least one second type carrier, wherein the at least first type carrier system is an uplink/downlink carrier system for device-to-network communication (communication between UE and eNB), and the at least one second type carrier is a sidelink carrier for device-to-device communication (communication between UE and Device X);
 receiving, by the terminal device, a transmission parameter corresponding to the at least one first type carrier system from the network device (UE receives first synchronization source configuration information. The first synchronization source configuration information may be used to configure, for the UE, a current synchronization source required for transmitting V2X data on a second carrier [Fig. 2; step 201]; 0090); and 
performing, by the terminal device, data transmission with another terminal device on the at least one second type carrier corresponding to the at least one first type carrier system according to the received transmission parameter (the UE determines, based on an identifier of  the first synchronization source, the current synchronization source required for transmitting V2X data [0091]).

Regarding claims 12 and 20, LI discloses a terminal device (Fig. 6: UE 60), comprising a processor (processor 63) and a memory (storage medium configured to store a computer software instruction used by the UE [0068; claim 11]), wherein the memory is configured to store a computer program, which when executed by the processor, causes the terminal device to perform the following process:
receiving conflagration information from a network device (UE receives first synchronization source configuration information [Fig. 2; step 201]), wherein the configuration information indicates a correspondence between at least one first Type carrier system and at least one second type carrier, wherein the at least first type carrier system is an uplink/downlink carrier system for device-to-network communication (communication between UE and eNB), and the at least one second type carrier is a sidelink carrier for device-to-device communication (communication between UE and Device X);
 receiving a transmission parameter corresponding to the at least one first type carrier system from the network device (UE receives first synchronization source configuration information. The first synchronization source configuration information may be used to configure, for the UE, a current synchronization source required for transmitting V2X data on a second carrier [Fig. 2; step 201]; 0090); and 
performing data transmission with another terminal device on the at least one second type carrier corresponding to the at least one first type carrier system according to the received transmission parameter (the UE determines, based on an identifier of  the first synchronization source, the current synchronization source required for transmitting V2X data [0091]).

Regarding claims 2 and 13, LI discloses wherein a first type carrier system comprises at least one first type carrier (the eNB sends the configuration information to the UE on a first carrier [0089]).

Regarding claims 3 and 14, LI discloses wherein information of the first type carrier system comprises at least on PLMN information, RAT information or geographic location information (the first synchronization source configuration information may indicate that the first synchronization source is any one of a GNSS, a mobile terminal or a cell synchronized with a GNSS, a cell currently serving the UE, a specified cell… [0091]).

Regarding claims 4 and 15, LI discloses wherein the RAT information indicates a long-term evolution (LTE) communication network(the eNB sends the configuration information to the UE on a first carrier [0089]. The eNB may be an evolved NodeB in LTE [0080]).

Regarding claim 21, LI discloses wherein the transmission parameter is a time-frequency resource parameter, an air interface parameter, or a beam parameter of the at least one first type carrier system (when allocating a resource to the UE, the base station may indicate a specific time-frequency location of a transmission resource that may be used by the UE [0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US2019/0174444) in view of CAO et al. (US 2018/0167945).
LI discloses all the claim limitations as stated above, except for the second type carrier comprises a second type carrier X and a second type carrier Y, the at least one first type carrier system comprises a first type carrier system Z.
CAO teaches user equipment, network device and data transmission method. More specifically, CAO teaches a resource used for D2D communication falls outside a rang of resource (such as an uplink carrier or an uplink subframe of an LTE system [claimed a first type carrier]) that are allocated by the system initially to cellular uplink transmission, the is, a resource is specially allocated by the system to the D2D communication . in the dedicated mode, the resource configuration information includes carrier information and/or time information other than a cellular uplink resource that are used for D2D communication [see 0196 and Fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LI with the teaching of CAO in order to ensure timeliness and reliability of transmission of some data in D2D communication [0010].
Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	May 7, 2022